Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alexander Chatterley on July 2, 2021.
The amended claims are listed below.
Claim 1: Change the recitation “represents” (1st and 2nd lines from the end of the claim) to “is”.
Claim 131: Change the recitation “represents” (2nd, 3rd, and 4th lines from the end of the claim) to “is”.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 06/17/2021 and 07/01/2021 have been entered. Claims 4-8, 10-17, 20-25, 27-38, 40-50, 52-61, 64-72, 74-86, 88, 89, 91-99, 101, 103-105, and 107-127 are cancelled. Claims 1-3, 9, 18, 19, 26, 39, 51, 62, 63, 73, 87, 90, 100, and 128-130 are allowable. The restriction requirement among species and inventions, as set forth in the Office action mailed on 12/13/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/12/2020 and 10/21/2020 are withdrawn.  Claims 102, 106, and 131, directed to conjugate species or method of using or making the conjugate of claim 1, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is 
Thus, claims 1-3, 9, 18, 19, 26, 39, 51, 62, 63, 73, 87, 90, 100, 102, 106, and 128-131 are currently under examination and allowed in this Office Action.

Priority
This application is a 371 of PCT/IB2016/001810 filed on 11/23/2016, which claims benefit of US Provisional Application No. 62/260,006 filed on 11/25/2015 and 62/259,997 filed on 11/25/2015.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/260,006 or 62/259,997, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1-3, 9, 18, 19, 26, 39, 51, 62, 63, 73, 87, 90, 100, 102, 106, and 128-131 recite “Z independently… an electron-withdrawing 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    112
    media_image3.png
    Greyscale
… R55 is hydrogen or C1-C30 alkyl”, and/or “Z is an amide, carboxylic acid, carboxylic acid ester”, which are not disclosed or supported by the prior-filed Application No. 62/260,006 or 62/259,997. Thus, the priority date of claims 1-3, 9, 18, 19, 26, 39, 51, 62, 63, 73, 87, 90, 100, 102, 106, and 128-131 is 11/23/2016.

Withdrawn Claim Objections/Rejections
The objection of claims 1, 3, 18, 19, 39, 62, 129, and 130 because of incorrect recitation, as set forth on page 4 of the Final Rejection mailed on 03/22/2021, is withdrawn in view of amended claims.
The objection of claim 1 because they include reference characters which are not enclosed within parentheses, as set forth on pages 4 to 5 of the Final Rejection mailed on 03/22/2021, is withdrawn in view of amended claim.
The rejection of claim 75 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 5-8 of the Final Rejection mailed on 03/22/2021, is withdrawn in view of cancelled claim 75.
The rejection of claims 90 and 130 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on page 9 of the Final Rejection mailed on 03/22/2021, is withdrawn in view of amended claims 90 and 130.
The rejection of claims 1-3, 9, 18, 19, 26, 39, 51, 62, 63, 73, 75, 87, 90, 100, and 128-130 under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Lyon et al. and Guan, as set forth on pages 11-19 of the Final Rejection mailed on 03/22/2021, is withdrawn in view of amended claim 1 and 
The provisional rejection of claims 1-3, 9, 18, 19, 26, 39, 51, 62, 63, 73, 75, 87, 90, 100, and 128-130 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 7, 8, 13, 40, 52, 62, 88, 94, 100, 102, and 108 of copending Application No. 15/779,444, as set forth on pages 20 to 21 of the Final Rejection mailed on 03/22/2021, is withdrawn in view of cancelled claim 75, and Terminal Disclaimer filed and approved on 06/17/2021.
The provisional rejection of Claims 1-3, 9, 18, 19, 26, 39, 51, 62, 63, 73, 75, 87, 90, 100, and 128-130 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 14, 24, 34, 41, 56, 75, 77, 91, 92, 116, 137, 143 of copending Application No. 16/408,002, as set forth on pages 21-23 of the Final Rejection mailed on 03/22/2021, is withdrawn in view of cancelled claim 75, and the current application is early-filed application.

Allowable Subject Matter
The amended claims 1, 100, 102, and 106 are allowed. Claims 2, 3, 9, 18, 19, 26, 39, 51, 62, 63, 73, 87, 90, and 128-131, depending from claim 1, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to A ligand-active agent conjugate, comprising a ligand, a branched linker, at least two cleavage groups, and at least two active agents, wherein: the ligand is covalently coupled to the branched linker; each cleavage group is covalently coupled to the branched linker; each active agent is covalently coupled to one cleavage group; the branched linker comprises a peptide sequence of a plurality of amino acids wherein the cleavage groups are covalently coupled to the side chains of the amino acids; and each cleavage group has a structure consisting of formula I… W is -C(O)-, -C(O)NR'-, -C(O)O-, -2NR'-, -P(O)R"NR'-, -S(O)NR'-, or -PO2NR'-, in each case wherein the C, S, or P is directly bound to the phenyl ring, and the N or O is directly bound to the branched linker… a connection to the active agent; claims 100, 102, and 106, directed to a pharmaceutical composition comprising (or a method of inhibiting cancer cell growth or killing cancer cell(s) in a subject in need thereof comprising administering; or a method for making) the ligand-active agent conjugate of claim 1, are free of prior art rejection. The closest prior art is cited in the Final Rejection mailed on 03/22/2021, in which Kim et al. (WO 2012/153193, published on November 15, 2012) disclosed a Glucuronide-linker-pyrrolobenzodiazepine (PBD) monomer: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. Drug conjugation of Ab(M)-CAAX using click chemistry and linker-drug: 
    PNG
    media_image5.png
    216
    652
    media_image5.png
    Greyscale
  
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 . The amino acid motif is CAAX, wherein C is cysteine, A is an aliphatic amino acid, and X is an amino acid that determines a substrate specificity of the isoprenoid transferase. The antibody includes Muromonab-CD3, Abciximab, Rituximab, Trastuzumab. The "isoprenoid transferase" can recognize a certain amino acid motif and perform selective alkylation at thiol position(s) of cysteine residue(s) by adding an isoprenoid unit(s) to the protein. In some other embodiments, the linker is a branched linker. When the link is a branched linker, active agents can be attached to all of the branches. Each branch can have the same or different active agents (page 74/123; page 122/123, Fig. 26; page 123/123, Fig. 27; page 5/123, para. 9; page 20/123, para. 3; page 21/123, para. 4; page 23/123, para. 4). The protein-active agent conjugate can be administered with a pharmaceutically acceptable carrier or a pharmaceutically acceptable excipient in a composition (page 34/123, para. 2). Lyon et al. (WO 2015/057699, published on April 23, 2015 and PCT filed on October 14, 2014) disclosed a Ligand-Drug Conjugate having a multiplexed PEGylated scaffold as Linker: 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
(PEG-Gly-Cys-Gly-Cys-Gly-Lys(Gly-Cys-Gly-Cys-Gly-PEG)-Lys). An exemplary branching unit is lysine: 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
. Each Parallel Connector Unit or subunit thereof can be independently selected from the D or L isomer of lysine, glutamic acid, aspartic acid, cysteine, penicillamine, serine or threonine. Scheme D depicts a possible mechanism of Drug release of a p-aminobenzyl alcohol (PAB) group of a Glucuronide Unit: 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 (page 176/309; page 104/309, [0289]; page 61/309, [0148]; page 125/309, [0348]). Guan (Drug Delivery: Principles and Applications, p. 201-244, 2005) disclosed that ß-glucuronidase-mediated release approach has been used in the prodrugs of many anticancer drugs. Figure 11.7 shows representative prodrugs bioactivated by ß-glucuronidase: 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
. Scheme 26 shows general structures of N-L-glutamyl amide nitrogen mustard prodrugs: 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 , EWG: electron-withdrawing group; EDG: electron-donating group. Scheme 3 shows bioreductive activation of prodrug 4:  
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
      
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
. The nitrogen mustard in prodrug 4 is much less reactive than the one in 4c due to the reduced electron density of the aromatic ring by the electron-withdrawing effect of the ester functionality (page 224, para. 2; page 225, Fig. 11.7; page 233, Scheme 26; page 206, Scheme 3). However, the references did not teach or suggest the recitation “each cleavage group has a structure consisting of formula I: 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
… W is -C(O)-, -C(O)NR'-, -C(O)O-, -S(O)2NR'-, -P(O)R"NR'-, -S(O)NR'-, or -PO2NR'-, in each case wherein the C, S, or P is directly bound to the phenyl ring, and the N or O is directly bound to the branched linker”, required by claims 1, 100, 102, and 106, and limited by the closed transitional phrase “consisting of” to exclude other W group, such as -O- or -N-, also disclosed by the references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 9, 18, 19, 26, 39, 51, 62, 63, 73, 87, 90, 100, 102, 106, and 128-131 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623